 

EXHIBIT 10.3

 

R. R. DONNELLEY & SONS COMPANY

 

APPROVAL

 

BY

VICE PRESIDENT, COMPENSATION AND EMPLOYEE BENEFITS

 

ADOPTING

 

AMENDMENT NUMBER TWO

 

to the

JANUARY 1, 1989 Restatement

of the

 

R. R. DONNELLEY & SONS COMPANY

UNFUNDED SUPPLEMENTAL BENEFIT PLAN

 

Pursuant to Section 3.12 of the By-Laws of R. R. Donnelley & Sons Company (the
“Company”) and authority delegated pursuant thereto by the Human Resources
Committee of the Board of Directors of the Company, the undersigned Vice
President, Compensation and Employee Benefits (the “Vice President”) hereby
adopts the document attached hereto entitled “Amendment Number Two to the
January 1, 1989 Restatement of the R. R. Donnelley & Sons Company Unfunded
Supplemental Benefit Plan.”

 

Executed by the Vice President this 18 day of April, 2000.

 

 

--------------------------------------------------------------------------------

Jack McEnery

Vice President, Compensation and Employee Benefits

 

 

 



--------------------------------------------------------------------------------

R. R. DONNELLEY & SONS COMPANY

 

AMENDMENT NUMBER TWO

 

to the

January 1, 1989 Restatement

of the

 

R. R. DONNELLEY & SONS COMPANY

UNFUNDED SUPPLEMENTAL BENEFIT PLAN

 

Allowing Administrator to Determine Time and Form of Certain Payments

 

WHEREAS, R. R. Donnelley & Sons Company (the “Company”) maintains for the
benefit of certain of its employees and certain employees of its participating
subsidiaries the R. R. Donnelley & Sons Company Unfunded Supplemental Benefit
Plan (the “Plan”);

 

WHEREAS, the Company desires to amend the Plan to liberalize the circumstances
under which the Plan Administrator may direct that a Member will receive a lump
sum distribution of his benefit under the Plan; and

 

WHEREAS, pursuant to Section 10 of the Plan, the Company has the right to amend
the Plan.

 

NOW, THEREFORE, pursuant to the power of amendment in Section 10 of the Plan,
effective March 1, 1999, the Plan is hereby amended in the following respects:

 

1. The proviso in the first sentence of Section 8 is amended by adding the
following parenthetical after the term “Member” where such term first appears in
such proviso:

 

(or a person treated as a Member pursuant to the penultimate and the ultimate
sentences of this Section 8)

 

2. A new third sentence is added to Section 8 between the existing second and
third sentences which reads as follows:

 

In the case of a person who has not made an election (a deferred annuitant under
the Qualified Plan or a person treated as a deferred annuitant under the
Qualified Plan pursuant to the penultimate and the ultimate sentences of this
Section 8), the form of payment and commencement date of the Member’s benefit
shall be determined by the Plan Administrator in his or her sole discretion.

 

3. The ultimate sentence of Section 8 is hereby amended by deleting the word
“not” where it appears therein and replacing it with “such person may or may not
be”.